Citation Nr: 1742018	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-46 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to January 6, 2004, for the grant of service connection for tinea versicolor, not based on clear and unmistakable error (CUE).  

(The issue of whether there was CUE in an August 2007 Board decision denying an earlier effective date following the grant of service connection for tinea versicolor is the subject of a separate Board decision.)


WITNESSES AT HEARING ON APPEAL

Veteran and T.K.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2015, by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The RO denied an earlier effective date for the evaluation of tinea versicolor.

In May 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In the separate September 2017 Board decision, docket number 17-45 722, the Board found CUE in the August 2007 Board decision and that an effective date of January 25, 1958, for the grant of service connection for tinea versicolor was established; this was a full grant of the benefit sought by the Veteran.  


CONCLUSION OF LAW

There are no remaining questions of fact or law to be decided on the issue of entitlement to an earlier effective date for tinea versicolor.  38 U.S.C.A. § 7104  (West 2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

In the separate, September 2017 Board decision, docket number 17-45 722, the Board has found CUE in the August 2007 Board decision.  As such, the Board granted an earlier effective date of January 25, 1958 (the day following the Veteran's separation from service), the earliest date possible, for the grant of service connection for tinea versicolor.  This was a complete grant of the benefit sought on appeal in this decision.  Having been rendered moot, the claim for an earlier effective date for the grant of service connection for tinea versicolor, not due to CUE, must be dismissed.  


ORDER

The claim for entitlement to an earlier effective date for the grant of service connection for tinea versicolor, not based on CUE, has been rendered moot and is dismissed.



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


